t c memo united_states tax_court christopher v pohl petitioner v commissioner of internal revenue respondent docket no 23061-12l filed date christopher v pohl pro_se kathleen k raup for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal revenue service irs or respondent to uphold a notice_of_intent_to_levy after concessions the sole issue for decision is whether the irs erred in sustaining the notice_of_intent_to_levy and determining to proceed with collection of frivolous_return penalties in the aggregate amount of dollar_figure assessed against petitioner for tax years the irs has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that its action in sustaining the levy was proper as a matter of law we agree and accordingly will grant the motion background petitioner earned wages and other compensation from various business activities during he worked for several businesses and ran his own window washing company but his primary source_of_income was from his employment at borgata hotel casino spa in atlantic city new jersey his income from borgata began in grew in and averaged about dollar_figure in tax years when it became his main source_of_income for all six tax all statutory references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure respondent has conceded an erroneous assessment of dollar_figure in tax and penalty for and duplicate assessments of frivolous_return penalties for all of those assessments are in the process of being abated years at issue petitioner and the irs received third-party information returns --ie forms w-2 wage and tax statement and forms 1099-misc miscellaneous income--reporting the wages and nonemployee compensation that petitioner received the forms w-2 showed a small amount of federal_income_tax withholding for two of the years at issue and no federal_income_tax withholding for the other years the forms w-2 reflected withholding of some employment_tax for each year petitioner did not file federal_income_tax returns for any of the years at issue after commencing an examination in date respondent learned through the summons process that petitioner had asserted to at least one employer that he was tax exempt this appeared to explain why petitioner’s employers had withheld very little tax from his paychecks on date an irs revenue_agent ra had a face-to-face meeting with petitioner at respondent’s may’s landing n j office at the meeting petitioner hand delivered purported tax returns for each prepared on form 1040ez income_tax return for single and joint filers with no dependents on each of these documents petitioner listed his occupation as non- federal worker reported his income from wages as zero sought refund of all taxes including employment_taxes withheld during each year and attached allegedly corrected forms 1099-misc on these forms petitioner covered the wages reported by his employers with correction fluid and replaced those amounts with zero on date the ra sent petitioner copies of relevant code provi- sions and judicial opinions addressing frivolous tax returns on date the ra forwarded petitioner’s purported tax returns for to the irs frivolous_return program frp in ogden utah on date an frp staff member mailed petitioner a letter warning him of the potential consequences of taking frivolous_return positions the letter clearly outlined respondent’s conclusion that petitioner had taken frivolous positions on his returns and warned petitioner that the irs would assess a dollar_figure penalty for each year for which he filed a frivolous_return the letter alerted petitioner to his statutory right to withdraw his returns and file nonfrivolous returns within days if he did so petitioner would avoid the dollar_figure penalty imposed by sec_6702 upon any person who files what purports to be a return of tax but does not contain information on which the substantial correctness of the self-assessment may be judged and is based on a position which the secretary has identified as frivolous on date petitioner replied by reiterating his position that he is exempt from taxation because as a private sector worker he is not an employee under sec_3401 and therefore cannot receive wages he again demanded a refund of withheld taxes and attached copies of the purported tax returns that the irs had already determined to be frivolous on date respondent assessed a dollar_figure frivolous_return penalty under sec_6702 for each of the six tax years at issue and sent petitioner a notice of balance due for having received no payment respondent on date issued petitioner a final notice_of_intent_to_levy and notice of your right to a hearing under sec_6330 by letter dated date petitioner requested a cdp hearing by letter dated date a settlement officer so from respondent’s appeals_office acknowledged petitioner’s hearing request and scheduled a telephone cdp hearing for date to discuss any nonfrivolous issues that petitioner wished to raise in addition the so noted in her case activity record for petitioner on june her verification that respondent had made valid assessments of the frivolous_return penalties by letter dated date petitioner sent the so more copies of the returns he had submitted previously he reiterated his contentions that he is exempt from tax and that the irs cannot rely upon forms w-2 and forms misc to establish the wages and nonemployee income that he received petitioner alternatively argued that he is not a person within the meaning of sec_6041 and hence that form 1099-misc reporting does not apply to him during the cdp hearing on date petitioner did not supply any new information or seek a collection alternative respondent described the substance of the call in the notice_of_determination after minutes of going around in circles with the taxpayer asking to define words the settlement officer told the taxpayer that after a review of the information a determination_letter will be issued on date the irs issued a notice_of_determination sustaining the proposed levy petitioner timely sought review in this court a summary_judgment discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 we may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party sundstrand corp t c pincite however the nonmoving party may not rest upon mere allegations or denials but instead must set forth specific facts showing there is a genuine dispute rule d see sundstrand corp t c pincite we conclude that there are no material facts in dispute and that this case is appropriate for summary adjudication b standard of review sec_6330 does not prescribe the standard of review that this court shall apply in reviewing an irs administrative determination in a cdp case the general parameters for such review are marked out by our precedents where the validity of the underlying tax_liability is at issue the court will review the com- missioner’s determination de novo 114_tc_176 where there is no dispute concerning the underlying tax_liability the court reviews the irs decision for abuse_of_discretion id pincite the sec_6702 frivolous_return penalty as an assessable penalty is not subject_to the deficiency procedures outlined in sections see sec_6703 because a taxpayer will not have received a notice_of_deficiency before assessment of this penalty he can dispute his liability for the penalty at a cdp hearing and on review of the cdp determination in this court in the absence of any other opportunity to contest it see 130_tc_44 in this setting the frivolous_return penalty is the underlying tax_liability and the taxpayer is entitled to de novo review of this liability if he has raised a meaningful challenge to the penalty at his cdp hearing see id goza v commisioner t c pincite however de novo review of frivolous_return penalties is not automatic to receive de novo review the taxpayer at the cdp hearing must make a meaningful challenge to the penalty itself--eg by plausibly contending that his return con- tains sufficient information on which the substantial correctness of the self- assessment may be judged sec_6702 or that his position is not one which the secretary has identified as frivolous sec_6702 if the tax- payer at his cdp hearing advances no rational argument about why the penalty does not apply but instead insists on maintaining frivolous arguments that his wages are not income he has not made a meaningful challenge to his liability for the penalty see buckardt v commissioner tcmemo_2012_170 103_tcm_1909 the regulations explicitly provide that an issue is not properly raised before this court if a taxpayer fails to present the irs appeals_office with any evidence relating to the issue after being afforded an opportunity to do so sec_301_6330-1 q a-f3 proced admin regs the record before us clearly shows that petitioner made no meaningful chal- lenge to the frivolous_return penalties at his cdp hearing the only discernible argument he advanced at the hearing was that his wages are exempt from tax because he is a non-federal worker an argument identified as frivolous by the secretary in notice_2007_30 2007_1_cb_883 because we find that petitioner did not meaningfully challenge his underlying liability for the penalty at the cdp hearing we will apply an abuse_of_discretion standard to our review of the so’s determination c analysis because petitioner’s underlying liability is not at issue the only question we consider is whether respondent properly sustained a levy to collect this liability we review the record to determine whether the appeals officer verified that the requirements of applicable law and administrative procedure have been met considered whether the issues petitioner raised have merit and considered whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 at the cdp hearing the taxpayer may raise any relevant issue relating to the unpaid tax or levy including challenges to the appropriateness of collection actions and offers of collection alternatives sec_6330 and iii petitioner at the cdp hearing raised no colorable issues about the penalties or the levy and he offered no collection alternative rather his assertions at both the administrative and litigation stages of this case have consisted entirely of frivolous arguments a sampling of his arguments includes the assertions that he has no wages because he is not an employee of the federal government that forms 1099-misc and w-2 may not be used for private sector workers the irs may not rely on information returns received from third parties and that the irs lacks authority to levy on the property of private sector workers it is clear from our review of the record that the appeals officer verified that the requirements of any applicable law and administrative procedure were followed that petitioner’s claims lack merit and that in sustaining the levy the appeals officer properly balanced the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no among the many frivolous arguments petitioner advances is the assertion that he is entitled to a refund of all federal tax withheld for the years at issue this court is a court of limited jurisdiction in our review of this cdp case we cannot consider a claim_for_refund see 126_tc_1 more intrusive than necessary sec_6330 petitioner contends that the irs did not make a lawful assessment of the frivolous_return penalties because it assertedly failed to satisfy the procedural requirements of sec_6751 we reject this contention sec_6330 requires the appeals officer to obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met a determination of lawful assessment is a component of this verification requirement see 133_tc_87 the administrative record includes multiple entries by the so confirming that she verified that valid assessments of the frivolous_return penalties had been made finding no abuse_of_discretion in any of these respects we will grant summary_judgment for respondent and affirm the proposed collection action d sanctions this court now considers sua sponte whether to impose sanctions on petitioner under sec_6673 this section authorizes the imposition of a penalty not in excess of dollar_figure when a taxpayer has instituted or maintained tax_court proceedings primarily for delay or has taken a frivolous or groundless position in this court the positions petitioner maintains are unquestionably frivolous and this court would therefore be justified in imposing additional sanctions however because this appears to be petitioner’s first foray into this court we instead offer a word of caution petitioner is admonished to refrain from advancing frivolous arguments in any future filings he may make in this court because the court next time is unlikely to show leniency failure to heed this warning may lead to the imposition of a substantial monetary penalty under sec_6673 an appropriate order and decision will be entered
